

	

		II

		109th CONGRESS

		1st Session

		S. 657

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Ensign (for himself

			 and Ms. Landrieu) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to make a

		  technical correction in the definition of outpatient speech-language pathology

		  services.

	

	

		1.Technical correction in the

			 definition of outpatient speech-language pathology services

			(a)In

			 generalSection 1861(ll) of the

			 Social Security Act (42 U.S.C.

			 1395x(ll)) is amended—

				(1)by redesignating

			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and

				(2)by inserting

			 after paragraph (1) the following new paragraph:

					

						(2)The term

				outpatient speech-language pathology services has the meaning

				given the term outpatient physical therapy services in subsection

				(p), except that in applying such subsection—

							(A)speech-language

				pathology shall be substituted for physical therapy each

				place it appears; and

							(B)speech-language

				pathologist shall be substituted for physical therapist

				each place it appears.

							.

				(b)Conforming

			 amendments(1)Section 1861(p) of

			 the Social Security Act

			 (42 U.S.C.

			 1395x(p)) is amended by striking the fourth sentence.

				(2)Section 1833(a)(8)(A) of the

			 Social Security Act (42 U.S.C.

			 1395l(a)(8)(A)) is amended by striking outpatient

			 physical therapy services (which includes outpatient speech-language pathology

			 services) and outpatient occupational therapy services and inserting

			 outpatient physical therapy services, outpatient speech-language

			 pathology services, and outpatient occupational therapy

			 services.

				(3)Section 1833(a)(8)(B) of the

			 Social Security Act (42 U.S.C.

			 1395l(a)(8)(B)) is amended by striking outpatient

			 physical therapy services (which includes outpatient speech-language pathology

			 services) and outpatient occupational therapy services and inserting

			 outpatient physical therapy services, outpatient speech-language

			 pathology services, and outpatient occupational therapy

			 services.

				(c)Effective

			 dateThe amendments made by this section shall apply to services

			 provided on or after the date that is 6 months after the date of enactment of

			 this Act.

			

